DETAILED ACTION
Response to Amendment
	In response to amendment filed on 6/6/2022, claims 1, 6, 8, 13- 15 are amended, claims 5, 12 are cancelled. Claims 1- 4 and 6- 11 and 13- 15 are pending for examinations.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed in the remarks on 6/6/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has considered new reference Vrzic et al. (US Pub. No. 2018/0367288 A1).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over  by Spreadtrum communications, “Discussion on activation/deactivation of
 PDCP duplication”, R2-1804474; see IDS filed on 3/15/2021 page 4 #1, hereafter Spreadtrum in view of Vrzic et al. (US Pub. No. 2018/0367288 A1).

	Regarding claim 1, Spreadtrum states an operation method of a first base station for activating or deactivating packet duplication in a wireless communication system (see page 2, #2.1 first paragraph MCG (i.e. first base station) and SCG (i.e. second base station); further see page 2, #2.1…If the state of activation/deactivation of DRB configured with DC duplication is controlled by both MCG and SCG, UE will receive the indication of activation/deactivation for the DRB from the MAC CEs sent by both CGs….), the operating method comprising:
	transmitting, to a second base station, information indicating whether to activate packet duplication for each data radio bearer (DRB); and transmitting, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication (see page 2, #2.1 last fourteen lines option 2: MN (i.e. first base station) and SN (i.e. second base station) communicate with each other (i.e. transmitting to a second base station from the first base station) before sending duplication activation/deactivation MAC CEs and decide a consistent indication value of both sides……For option2, MN and SN have to coordinate with each other each time duplication activation/deactivation MAC CEs need to be sent to UE (i.e. transmitting, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication), so that the values of bits  corresponding to split DRBs from both MN MAC CE and SN MAC CE can be aligned with each other.). 	Further Spreadtrum teaches about transmitting, by a central unit (CU) to a distributed unit (DU), information indicating whether to activate dual connectivity (DC) based packet duplication for each data radio bearer (DRB) and information indicating whether to activate carrier aggregation (CA) based packet duplication for each DRB, wherein the first base station is divided into the CU and the DU; see page 1 under discussion about both CA and DC duplication can be configured for UE; further see observation 1 and proposal 1 on last page about CA/DC duplication should be controlled by CG (MCG or SCG); further see page 2 under 2.1 about option 1 and option 2 wherein MN and SN communicate with each other before sending to UE and also discussed on observation 1 on page 2 about controlled by either MCG or SCG. But fails to discuss about information indicating whether to activate dual connectivity (DC) based packet duplication for each data radio bearer (DRB) and information indicating whether to activate carrier aggregation (CA) based packet duplication; however Vrzic teaches in [0073- 0074] about Packet duplication is supported in both Dual Connectivity (DC) and Carrier Aggregation (CA) architectures. In the DC architecture, a split bearer (FIGS. 4A and 4B) may be configured. The split bearer may be used both with and without packet duplication. When packet duplication is deactivated, the configured bearer may be used as a split bearer with a defined splitting ratio. In the CA architecture, the UE may be configured with multiple component carriers, which can be used with packet duplication. When packet duplication is deactivated, the UE may use the normal CA operation. The UE is configured for DC or CA by RRC in the RRC connection reconfiguration command (i.e. in configuration the information is there about whether to activate DC/CA). Similarly, packet duplication can also be configured by RRC in both architectures. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Vrzic with the teachings of Spreadtrum to make system more standardized.

	Regarding claim 2, Spreadtrum in view of Vrzic states about claim 1, wherein the first base station and the second base station are dual-connected to the UE; already discussed Speardtrum see page 2 #2.1.

	Regarding claim 7, Spreadtrum in view of Vrzic states about claim 1, wherein the information indicating whether to activate packet duplication indicates that packet duplication is to be activated or deactivated; already discussed Speardtrum see page 2 #2.1.

	Regarding claim 8, Spreadtrum states an operation method of a second base station for activating or deactivating packet duplication in a wireless communication system(see page 2, #2.1 first paragraph MCG (i.e. first base station) and SCG (i.e. second base station); further see page 2, #2.1…If the state of activation/deactivation of DRB configured with DC duplication is controlled by both MCG and SCG, UE will receive the indication of activation/deactivation for the DRB from the MAC CEs sent by both CGs….), the operating method comprising: receiving, from a first base station, information indicating whether to activate packet duplication for each data radio bearer (DRB); and transmitting, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication (see page 2, #2.1 last fourteen lines option 2: MN (i.e. first base station) and SN (i.e. second base station) communicate with each other (i.e. transmitting to a second base station from the first base station) before sending duplication activation/deactivation MAC CEs and decide a consistent indication value of both sides……For option2, MN and SN have to coordinate with each other each time duplication activation/deactivation MAC CEs need to be sent to UE (i.e. transmitting, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication), so that the values of bits  corresponding to split DRBs from both MN MAC CE and SN MAC CE can be aligned with each other.).
	Further Spreadtrum teaches about transmitting, by a central unit (CU) to a distributed unit (DU), information indicating whether to activate dual connectivity (DC) based packet duplication for each data radio bearer (DRB) and information indicating whether to activate carrier aggregation (CA) based packet duplication for each DRB, wherein the first base station is divided into the CU and the DU; see page 1 under discussion about both CA and DC duplication can be configured for UE; further see observation 1 and proposal 1 on last page about CA/DC duplication should be controlled by CG (MCG or SCG); further see page 2 under 2.1 about option 1 and option 2 wherein MN and SN communicate with each other before sending to UE and also discussed on observation 1 on page 2 about controlled by either MCG or SCG. But fails to discuss about information indicating whether to activate dual connectivity (DC) based packet duplication for each data radio bearer (DRB) and information indicating whether to activate carrier aggregation (CA) based packet duplication; however Vrzic teaches in [0073- 0074] about Packet duplication is supported in both Dual Connectivity (DC) and Carrier Aggregation (CA) architectures. In the DC architecture, a split bearer (FIGS. 4A and 4B) may be configured. The split bearer may be used both with and without packet duplication. When packet duplication is deactivated, the configured bearer may be used as a split bearer with a defined splitting ratio. In the CA architecture, the UE may be configured with multiple component carriers, which can be used with packet duplication. When packet duplication is deactivated, the UE may use the normal CA operation. The UE is configured for DC or CA by RRC in the RRC connection reconfiguration command (i.e. in configuration the information is there about whether to activate DC/CA). Similarly, packet duplication can also be configured by RRC in both architectures. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Vrzic with the teachings of Spreadtrum to make system more standardized.
	
	Regarding claim 9, Spreadtrum in view of Vrzic states as per claim 8, wherein the first base station and the second base station are dual-connected to the UE; already discussed Spreadtrum see page 2 #2.1..

	Regarding claim 14, Spreadtrum states first base station for activating or deactivating packet duplication in a wireless communication system, the first base station comprising: a transceiver; and at least one processor connected to the transceiver, wherein the at least one processor is configured to (see page 2, #2.1 first paragraph MCG (i.e. first base station) and SCG (i.e. second base station); further see page 2, #2.1…If the state of activation/deactivation of DRB configured with DC duplication is controlled by both MCG and SCG, UE will receive the indication of activation/deactivation for the DRB from the MAC CEs sent by both CGs….):
	transmit, to a second base station, information indicating whether to activate packet duplication for each data radio bearer (DRB); and transmit, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication (see page 2, #2.1 last fourteen lines option 2: MN (i.e. first base station) and SN (i.e. second base station) communicate with each other (i.e. transmitting to a second base station from the first base station) before sending duplication activation/deactivation MAC CEs and decide a consistent indication value of both sides……For option2, MN and SN have to coordinate with each other each time duplication activation/deactivation MAC CEs need to be sent to UE (i.e. transmitting, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication), so that the values of bits  corresponding to split DRBs from both MN MAC CE and SN MAC CE can be aligned with each other.). 
	Further Spreadtrum teaches about transmitting, by a central unit (CU) to a distributed unit (DU), information indicating whether to activate dual connectivity (DC) based packet duplication for each data radio bearer (DRB) and information indicating whether to activate carrier aggregation (CA) based packet duplication for each DRB, wherein the first base station is divided into the CU and the DU; see page 1 under discussion about both CA and DC duplication can be configured for UE; further see observation 1 and proposal 1 on last page about CA/DC duplication should be controlled by CG (MCG or SCG); further see page 2 under 2.1 about option 1 and option 2 wherein MN and SN communicate with each other before sending to UE and also discussed on observation 1 on page 2 about controlled by either MCG or SCG. But fails to discuss about information indicating whether to activate dual connectivity (DC) based packet duplication for each data radio bearer (DRB) and information indicating whether to activate carrier aggregation (CA) based packet duplication; however Vrzic teaches in [0073- 0074] about Packet duplication is supported in both Dual Connectivity (DC) and Carrier Aggregation (CA) architectures. In the DC architecture, a split bearer (FIGS. 4A and 4B) may be configured. The split bearer may be used both with and without packet duplication. When packet duplication is deactivated, the configured bearer may be used as a split bearer with a defined splitting ratio. In the CA architecture, the UE may be configured with multiple component carriers, which can be used with packet duplication. When packet duplication is deactivated, the UE may use the normal CA operation. The UE is configured for DC or CA by RRC in the RRC connection reconfiguration command (i.e. in configuration the information is there about whether to activate DC/CA). Similarly, packet duplication can also be configured by RRC in both architectures. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Vrzic with the teachings of Spreadtrum to make system more standardized.

	Regarding claim 15, Spreadtrum states a second base station for activating or deactivating packet duplication in a wireless communication system, the second base station comprising: a transceiver; and at least one processor connected to the transceiver, wherein the at least one processor is configured to system(see page 2, #2.1 first paragraph MCG (i.e. first base station) and SCG (i.e. second base station); further see page 2, #2.1…If the state of activation/deactivation of DRB configured with DC duplication is controlled by both MCG and SCG, UE will receive the indication of activation/deactivation for the DRB from the MAC CEs sent by both CGs….): receive, from a first base station, information indicating whether to activate packet duplication for each data radio bearer (DRB); and transmit, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication (see page 2, #2.1 last fourteen lines option 2: MN (i.e. first base station) and SN (i.e. second base station) communicate with each other (i.e. transmitting to a second base station from the first base station) before sending duplication activation/deactivation MAC CEs and decide a consistent indication value of both sides……For option2, MN and SN have to coordinate with each other each time duplication activation/deactivation MAC CEs need to be sent to UE (i.e. transmitting, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication), so that the values of bits  corresponding to split DRBs from both MN MAC CE and SN MAC CE can be aligned with each other.).
	Further Spreadtrum teaches about transmitting, by a central unit (CU) to a distributed unit (DU), information indicating whether to activate dual connectivity (DC) based packet duplication for each data radio bearer (DRB) and information indicating whether to activate carrier aggregation (CA) based packet duplication for each DRB, wherein the first base station is divided into the CU and the DU; see page 1 under discussion about both CA and DC duplication can be configured for UE; further see observation 1 and proposal 1 on last page about CA/DC duplication should be controlled by CG (MCG or SCG); further see page 2 under 2.1 about option 1 and option 2 wherein MN and SN communicate with each other before sending to UE and also discussed on observation 1 on page 2 about controlled by either MCG or SCG. But fails to discuss about information indicating whether to activate dual connectivity (DC) based packet duplication for each data radio bearer (DRB) and information indicating whether to activate carrier aggregation (CA) based packet duplication; however Vrzic teaches in [0073- 0074] about Packet duplication is supported in both Dual Connectivity (DC) and Carrier Aggregation (CA) architectures. In the DC architecture, a split bearer (FIGS. 4A and 4B) may be configured. The split bearer may be used both with and without packet duplication. When packet duplication is deactivated, the configured bearer may be used as a split bearer with a defined splitting ratio. In the CA architecture, the UE may be configured with multiple component carriers, which can be used with packet duplication. When packet duplication is deactivated, the UE may use the normal CA operation. The UE is configured for DC or CA by RRC in the RRC connection reconfiguration command (i.e. in configuration the information is there about whether to activate DC/CA). Similarly, packet duplication can also be configured by RRC in both architectures. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Vrzic with the teachings of Spreadtrum to make system more standardized.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3- 4, 6, 10- 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Spreadtrum communications,  “Discussion on activation/deactivation of PDCP duplication”, R2-1804474; see IDS filed on 3/15/2021 page 4 #1, hereafter Spreadtrum in view of Vrzic et al. (US Pub. No. 2018/0367288 A1) and further in view of Liu et al. (US Pub. No. 2021/0227606 A1).

	Regarding claim 3, Spreadtrum in view of Vrzic states about claim 1, wherein the first base station is a master node (MN), the second base station is a secondary node (SN), and the information indicating whether to activate packet duplication, which is transmitted to the second base station, is included in SN modification request information; already stated above see page 2, #2.1 last fourteen lines option 2: MN (i.e. first base station) and SN (i.e. second base station) communicate with each other (i.e. transmitting to a second base station from the first base station) before sending duplication activation/deactivation MAC CEs and decide a consistent indication value of both sides……For option2, MN and SN have to coordinate with each other each time duplication activation/deactivation MAC CEs need to be sent to UE (i.e. transmitting, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication), so that the values of bits  corresponding to split DRBs from both MN MAC CE and SN MAC CE can be aligned with each other.
	But Spreadtrum is silent about SN modification request information; however Liu states in [0107] about .. based on the auxiliary information of the SN, such as whether to support the URLLC service, current channel situation, transmitting, by the MN, to the SN, an SgNB modification request message. This message notifies the SN to establish a split bearer supporting the duplication. Meanwhile, the MN notifies the SN that the UL duplication has been activated…It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Spreadtrum in view of Vrzic to make system more effective. Having a mechanism wherein information indicates SN modification request; greater way resources can be utilized/managed in the communication system.

	Regarding claim 4, Spreadtrum in view of Vrzic states about claim 1, wherein the first base station is a secondary node (SN), the second base station is a master node (MN), and the information indicating whether to activate packet duplication, which is transmitted to the second base station, is included in SN modification required information; see page 2, #2.1 last fourteen lines option 2: MN (i.e. first base station) and SN (i.e. second base station) communicate with each other (i.e. transmitting to a first base station from the second base station) before sending duplication activation/deactivation MAC CEs and decide a consistent indication value of both sides……For option2, MN and SN have to coordinate with each other each time duplication activation/deactivation MAC CEs need to be sent to UE (i.e. transmitting, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication), so that the values of bits  corresponding to split DRBs from both MN MAC CE and SN MAC CE can be aligned with each other.
	But Spreadtrum is silent about SN modification request information; however Liu states in [0107] about .. based on the auxiliary information of the SN, such as whether to support the URLLC service, current channel situation, transmitting, by the MN, to the SN, an SgNB modification request message. This message notifies the SN to establish a split bearer supporting the duplication. Meanwhile, the MN (first base station) notifies the SN (second base station) that the UL duplication has been activated…It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Spreadtrum in view of Vrzic to make system more effective. Having a mechanism wherein information indicates SN modification request; greater way resources can be utilized/managed in the communication system.

	Regarding claim 6, Spreadtrum in view of Vrzic states about claim 1, wherein the information indicating whether to activate DC based packet duplication for each DRB and the information indicating whether to activate CA based packet duplication, is for each DRB are included in UE context modification request information; Vrzic teaches in [0073- 0074] about Packet duplication is supported in both Dual Connectivity (DC) and Carrier Aggregation (CA) architectures. In the DC architecture, a split bearer (FIGS. 4A and 4B) may be configured. The split bearer may be used both with and without packet duplication. When packet duplication is deactivated, the configured bearer may be used as a split bearer with a defined splitting ratio. In the CA architecture, the UE may be configured with multiple component carriers, which can be used with packet duplication. When packet duplication is deactivated, the UE may use the normal CA operation. The UE is configured for DC or CA by RRC in the RRC connection reconfiguration command (i.e. in configuration the information is there about whether to activate DC/CA). Similarly, packet duplication can also be configured by RRC in both architectures; but Spreadstrum is silent about UE context modification request information; however Liu states in [0101] … transmitting, by the CU, a UE context modification request message to the DU. This message notifies the DU to establish a bearer supporting the PDCP duplication. Meanwhile, the CU notifies the DU that the UL duplication has been activated. Further, the CU may directly transmit to the UE state information that the bearer supports the PDCP duplication and the UL duplication of the bearer has been activated/deactivated.. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Spreadtrum in view of Vrzic to make system more standardized.

	Regarding claim 10, Spreadtrum in view of Vrzic states about claim 8, wherein the first base station is a master node (MN), the second base station is a secondary node (SN), and the information indicating whether to activate packet duplication, which is transmitted to the second base station, is included in SN modification request information; already stated above Speradstrum see page 2, #2.1 last fourteen lines option 2: MN (i.e. first base station) and SN (i.e. second base station) communicate with each other (i.e. transmitting to a second base station from the first base station) before sending duplication activation/deactivation MAC CEs and decide a consistent indication value of both sides……For option2, MN and SN have to coordinate with each other each time duplication activation/deactivation MAC CEs need to be sent to UE (i.e. transmitting, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication), so that the values of bits  corresponding to split DRBs from both MN MAC CE and SN MAC CE can be aligned with each other.
	But Spreadtrum is silent about SN modification request information; however Liu states in [0107] about .. based on the auxiliary information of the SN, such as whether to support the URLLC service, current channel situation, transmitting, by the MN, to the SN, an SgNB modification request message. This message notifies the SN to establish a split bearer supporting the duplication. Meanwhile, the MN notifies the SN that the UL duplication has been activated…It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Spreadtrum in view of Vrzic to make system more effective. Having a mechanism wherein information indicates SN modification request; greater way resources can be utilized/managed in the communication system.

	Regarding claim 11, Spreadtrum in view of Vrzic states about claim 8, wherein the first base station is a secondary node (SN), the second base station is a master node (MN), and the information indicating whether to activate packet duplication, which is transmitted to the second base station, is included in SN modification required information; see page 2, #2.1 last fourteen lines option 2: MN (i.e. first base station) and SN (i.e. second base station) communicate with each other (i.e. transmitting to a first base station from the second base station) before sending duplication activation/deactivation MAC CEs and decide a consistent indication value of both sides……For option2, MN and SN have to coordinate with each other each time duplication activation/deactivation MAC CEs need to be sent to UE (i.e. transmitting, to a user equipment (UE), a medium access control control element (MAC CE) including the information indicating whether to activate packet duplication), so that the values of bits  corresponding to split DRBs from both MN MAC CE and SN MAC CE can be aligned with each other.
	But Spreadtrum is silent about SN modification request information; however Liu states in [0107] about .. based on the auxiliary information of the SN, such as whether to support the URLLC service, current channel situation, transmitting, by the MN, to the SN, an SgNB modification request message. This message notifies the SN to establish a split bearer supporting the duplication. Meanwhile, the MN (first base station) notifies the SN (second base station) that the UL duplication has been activated…It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Spreadtrum in view of Vrzic to make system more effective. Having a mechanism wherein information indicates SN modification request; greater way resources can be utilized/managed in the communication system.

	Regarding claim 13, Spreadtrum in view of Vrzic states about claim 8, wherein the information indicating whether to activate DC based packet duplication for each DRB and the information indicating whether to activate CA based packet duplication, is for each DRB are included in UE context modification request information; Vrzic teaches in [0073- 0074] about Packet duplication is supported in both Dual Connectivity (DC) and Carrier Aggregation (CA) architectures. In the DC architecture, a split bearer (FIGS. 4A and 4B) may be configured. The split bearer may be used both with and without packet duplication. When packet duplication is deactivated, the configured bearer may be used as a split bearer with a defined splitting ratio. In the CA architecture, the UE may be configured with multiple component carriers, which can be used with packet duplication. When packet duplication is deactivated, the UE may use the normal CA operation. The UE is configured for DC or CA by RRC in the RRC connection reconfiguration command (i.e. in configuration the information is there about whether to activate DC/CA). Similarly, packet duplication can also be configured by RRC in both architectures; but Spreadstrum is silent about UE context modification request information; however Liu states in [0101] … transmitting, by the CU, a UE context modification request message to the DU. This message notifies the DU to establish a bearer supporting the PDCP duplication. Meanwhile, the CU notifies the DU that the UL duplication has been activated. Further, the CU may directly transmit to the UE state information that the bearer supports the PDCP duplication and the UL duplication of the bearer has been activated/deactivated.. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Spreadtrum in view of Vrzic to make system more standardized.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468